Citation Nr: 0943939	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a May 
1999 rating decision that declined to reopen a claim of 
service connection for the cause of the Veteran's death based 
on new and material evidence. 


REPRESENTATION

Appellant represented by:	Robert C. Stillwell, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
October 1963 and from December 1963 to August 1967.  The 
Veteran died in June 1976 and the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that determined the decision to deem the cited 
evidence as not new and material in the rating decision of 
May 25, 1999, was not clearly and unmistakably erroneous.  

The appellant presented testimony at a personal hearing in 
September 2009 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.


FINDINGS OF FACT

1.  The RO issued a rating decision on May 25, 1999, 
determining that new and material evidence adequate to reopen 
the claim for service connection for the cause of death had 
not been submitted; the appellant did not appeal that 
decision.

2.  The evidence of record does not show that the May 25, 
1999 rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.


CONCLUSION OF LAW

The May 25, 1999 rating decision which denied reopening a 
claim for service connection for the cause of death as new 
and material evidence had not been submitted does not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and assistance

The notice and development provisions set forth in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply 
because the issue presented involves a claim for review of a 
prior final regional office decision on the basis of CUE.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. 
Principi, 15 Vet. App. 407 (2002).

CUE

The appellant seeks revision of a May 25, 1999 rating 
decision on the basis of clear and unmistakable error.  That 
decision held that the appellant had not submitted new and 
material evidence to reopen her claim for service connection 
for the cause of the Veteran's death since the last final 
denial of her claim by the Board in June 1988.  She contends 
that a December 1998 letter from P.B., D.O., which she 
submitted with her March 1999 request for reopening, did 
constitute new and material evidence requiring the reopening 
of her claim.  She further contends that the statutory and 
regulatory provisions governing the reopening of previously 
denied claims extant at the time, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a), were incorrectly applied.  She asserts 
that it is undebatable that such error occurred, and such 
error manifestly changed the outcome of the prior decision in 
denying reopening of the claim, when there was, in fact, new 
and material evidence presented.  

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  There is a three-prong test for 
determining whether a prior determination involves CUE: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would manifestly have changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Neither a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication, nor 
general, non-specific claims (including sweeping allegations 
of failures to follow the regulations or to provide due 
process), meet the restrictive definition of clear and 
unmistakable error.  Id. at 44.  

Applicable law at the time of the May 25, 1999 rating 
decision for reopening a finally adjudicated claim by 
submitting new and material evidence provided that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

This case has a long procedural history with multiple prior 
Board decisions denying service connection for the cause of 
the Veteran's death in June 1976.  According to the Veteran's 
death certificate, the immediate cause was cardiorespiratory 
arrest due to, or as a consequence of a seizure disorder due 
to a probable overdose of medication.  In an affidavit for 
correction of a record in May 1987, a private physician who 
had signed the death certificate reported that the Veteran's 
original death certificate should reflect that chronic 
pyelonephritis was another significant condition which 
contributed to the Veteran's death but was unrelated to the 
immediate cause of his death.  In a June 1988 decision the 
Board reopened the claim and denied service connection for 
the cause of the Veteran's death.  

A RO decision in June 1995 notified the appellant that her 
claim for Dependency and Indemnity Compensation had been 
denied.  The evidence submitted, a May 1987 Affidavit for 
Correction of a Record, had been previously considered in the 
Board's June 1988 decision.  She was notified that to reopen 
her claim, she must furnish new and material medical evidence 
which showed the Veteran's death was caused by a service-
related injury or illness.  She was provided notice of her 
appellate rights.  


In March 1999 the appellant sought to reopen a claim for 
death benefits as a widow.  She claimed that she was 
submitting an amended death certificate and a new expert 
medical opinion that related the Veteran's death to his 
service-connected disability.  She also thought there were 
medical records at the Memphis VA Medical Center from 1975 to 
the Veteran's death in 1976 and requested those be obtained.  

A May 25, 1999 rating decision considered prior Board 
decisions dated July 1977, March 1978, April 1979, January 
1980, June 1982 and June 1988; the Veteran's death 
certificate received April 1995; a November 1988 letter from 
Dr. P. B., private medical evidence from February 1967 to 
September 1976; a fact sheet from the Veterans Advocacy 
Foundation; and an article on hepatitis C drugs dated in 
January 1999.

The RO decided that new and material evidence adequate to 
reopen the claim for service connection for the cause of 
death had not been submitted.  The evidence provided failed 
to show that it bore directly and substantially on the 
specified issue and was not significantly probative to 
warrant consideration.  The RO noted the Veteran was service-
connected for neuropathy, right sciatic nerve; 
pyelonephritis; multiple scars of the left femur, lumbar 
area, chest and back with retained metallic bodies; inactive 
herpes simplex of the left cornea; residuals of a liver 
injury; and pneumothorax.  

The RO noted the prior Board denials and that there was no 
evidence to show that the Veteran's service-connected 
disability was a factor in the cause of death or debilitated 
him to the extent that he was materially less capable of 
resisting the effects of a seizure disorder.  

The RO determined that the private medical evidence, the 
Veteran's Advocacy fact sheet, and the article on hepatitis C 
did not show any connection between the Veteran's death and 
his service-connected disability, nor was there any evidence 
of any treatment for pyelonephritis.  


The RO noted Dr. P.B. had reviewed the Veteran's service 
medical records and pertinent post-service medical records.  
He provided an opinion that the Veteran's service-connected 
pyelonephritis played a significant factor in his death and 
that he may have been septic from this condition causing him 
to go into a cardiac state.  

The RO concluded that the evidence submitted did not show 
that the service-connected pyelonephritis was a factor in the 
cause of death or debilitated the Veteran to the extent that 
he was materially less capable of resisting the effects of a 
seizure disorder.  Service connection for the cause of death 
remained denied because the evidence was not considered to be 
material. 

Notice of the decision and appeal rights were provided to the 
appellant by letter in June 1999.  The appellant did not 
appeal that rating decision.

The appellant contends that the review of the May 25, 1999 
rating decision gave no probative value to the private 
medical opinion that the Veteran's service connected chronic 
pyelonephritis played a significant factor in the Veteran's 
death.  She points out that as an autopsy was not performed 
no one can positively state what the actual cause of death 
was.  She asserts that it is well known today that chronic 
pyelonephritis can lead to a cardiac state when coupled with 
overall poor health such as the Veteran had.  There was no 
pathological evidence as to the cause of death and she felt 
that to discount the professional opinion of a medical doctor 
as to a contributing factor or possibly even the major factor 
was not justice.  

With the appellant's substantive appeal received in November 
2008, she submitted additional evidence which she believed 
had not been presented or considered prior to this appeal.  
Evidence submitted consisted of a duplicate copy of a report 
of a service medical board proceeding, a duplicate copy of a 
May 1987 affidavit for correction of the Veteran's death 
record to include chronic pyelonephritis on Item II, a 
newspaper article written by the appellant, unidentified 
photographs presumably of the Veteran receiving treatment in 
service, a May 1970 letter to the Veteran from a Physical 
Review Council and a duplicate copy of a report of a March 
1967 Physical Evaluation Board Hearing.    

The appellant testified in September 2009 that in a May 25, 
1999 rating decision proper weight was not given to an 
opinion by the Veteran's treating physician, Dr. P.B., after 
his review of the service medical records and pertinent post-
service medical records.  Her attorney argued that the RO's 
determination was just made from speculation.  Two doctors 
had provided an opinion that pyelonephritis was a disability 
that the Veteran had while he was on active duty.  Dr. J. D. 
amended the death certificate to add pyelonephritis prior to 
the rating decision in question.  Then Dr. P. B. wrote an 
opinion that pyelonephritis played a significant factor in 
the Veteran's death and that he might have been septic and 
the condition caused him to go into a cardiac state.  The 
attorney stated that they were disagreeing with the way the 
facts had been weighed.  The appellant stated that the 
Veteran started having seizures in 1969, had a grand mal 
seizure and went into a coma and died.  She thought that 
there was evidence of the Veteran having seizures in the 
record at the time of the May 25, 1999 decision.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the May 
25, 1999 rating decision contains CUE.

The evidence submitted by the appellant with her substantive 
appeal is not probative to the issue of CUE.  She is not 
seeking to reopen her claim based on new and material 
evidence, but has claimed that CUE was shown in the May 25, 
1999 rating decision.  A determination of CUE must be based 
upon the record and law that existed at the time of the May 
25, 1999 decision.  Thus additional evidence submitted after 
the May 1999 decision is not for consideration.  

Although the appellant contends that current medicine shows 
there could be a relationship between the Veteran's chronic 
pyelonephritis and a cardiac state, this is not to be 
considered when determining whether CUE exists in a prior 
final rating decision.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The appellant does not contend nor does the record show that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  Although the appellant contends that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied, she does not state with specificity 
the incorrect application.  

Dr. P.B.'s opinion that the Veteran's pyelonephritis played a 
significant factor in his death, that he may have been septic 
from his chronic pyelonephritis causing him to go into a 
cardiac state, and felt that possibility needed to be 
explored further was evaluated by the RO by itself and in 
connection with evidence previously assembled.  However, the 
RO did not consider it so significant that it must be 
considered in order to fairly decide the merits of the claim 
and did not reopen the claim.  The RO evaluated the evidence, 
to include Dr. P.B.'s opinion, under the criteria of the 
applicable regulation for new and material evidence.  This is 
shown by the RO's conclusion that the evidence provided 
failed to show that it bore directly and substantially on the 
specified issue and was not significantly probative to 
warrant consideration.  

The RO stated that the prior Board decisions found there was 
no evidence to show that the Veteran's service connected 
disability was a factor in the cause of death or debilitated 
him to the extent that he was materially less capable of 
resisting the effects of a seizure disorder.  The RO 
determined that the additional evidence submitted, to include 
Dr. P.B.'s opinion, did not show that the service-connected 
disability, pyelonephritis, was a factor in the cause of 
death or debilitated the Veteran to the extent that he was 
materially less capable of resisting the effects of a seizure 
disorder.  The claim was not reopened.  See Evans v. Brown, 9 
Vet. App. 273, 284 (1996) "warranting reopening of a 
previously and finally disallowed claim, the newly presented 
or secured evidence must be not cumulative of evidence of 
record at the time of the last prior final disallowance and 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."

The appellant disagrees with how the evidence of Dr. P.B.'s 
opinion was weighed or evaluated; however, for a finding of 
CUE there must be more than a simple disagreement as to how 
the facts were weighed or evaluated.  An allegation that the 
Board inappropriately weighed the evidence does not fit the 
definition of a viable CUE claim.  Damrel v. Brown, 6 Vet. 
App. 242 (1994).  Thus, with regard to the arguments 
presented by the appellant and her attorney, the Board finds 
that there is no CUE in the May 25, 1999 rating decision.

In sum, the Board finds that there is no evidence supporting 
the appellant's claim concerning the May 25, 1999 rating 
decision.  The Board notes that any disagreement with how the 
evidence was weighed or considered in the decision cannot 
rise to the level of being CUE.  Fugo at 44.  

The Board also finds that the RO correctly applied the 
pertinent legal authority in its May 25, 1999 decision.  
Inasmuch as the appellant has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
May 25, 1999 decision has not been established.  The claim of 
CUE in the RO's May 25, 1999 determination that new and 
material evidence adequate to reopen the claim for service 
connection for the cause of death had not been submitted must 
therefore be denied.  


ORDER

CUE not having been shown, the claim for revision or reversal 
of a May 25, 1999 rating decision that declined to reopen a 
claim of service connection for the cause of the Veteran's 
death based on new and material evidence is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


